Filed 6/27/18; Certified for Publication 7/18/18 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                      (Mono)
                                                         ----




KATHLEEN WILLHIDE-MICHIULIS et al.,                                         C082306

                  Plaintiffs and Appellants,                        (Super. Ct. No. CV130105)

         v.

MAMMOTH MOUNTAIN SKI AREA, LLC,

                  Defendant and Respondent.




         Plaintiff Kathleen Willhide-Michiulis was involved in a tragic snowboarding
accident at Mammoth Mountain Ski Area. On her last run of the day, she collided with a
snowcat pulling a snow-grooming tiller and got caught in the tiller. The accident resulted
in the amputation of her left leg, several skull fractures and facial lacerations, among
other serious injuries. She and her husband, Bruno Michiulis, appeal after the trial court
granted defendant Mammoth Mountain Ski Area’s (Mammoth) motion for summary
judgment finding the operation of the snowcat and snow-grooming tiller on the snow run
open to the public was an inherent risk of snowboarding and did not constitute gross

                                                          1
negligence. Plaintiffs contend the trial court improperly granted Mammoth’s motion for
summary judgment and improperly excluded the expert declarations plaintiffs submitted
to oppose the motion. They also assert the trial court improperly denied their motion to
transfer venue to Los Angeles County.
       We conclude the trial court did not abuse its discretion by excluding the expert
declarations. Further, although snowcats and snow-grooming tillers are capable of
causing catastrophic injury, as evidenced by Willhide-Michiulis’s experience, we
conclude this equipment is an inherent part of the sport of snowboarding and the way in
which the snowcat was operated in this case did not rise to the level of gross negligence.
Because of this conclusion, the trial court properly granted Mammoth’s summary
judgment motion based on the liability waiver Willhide-Michiulis signed as part of her
season-pass agreement. With no pending trial, plaintiffs cannot show they were
prejudiced by the court’s denial of their motion to transfer venue; thus we do not reach
the merits of that claim. Accordingly, we affirm.
                  FACTUAL AND PROCEDURAL BACKGROUND
                                             I
                                        The Injury
       Mammoth owns and operates one of the largest snowcat fleets in the United States
to groom snow and maintain snow runs throughout Mammoth Mountain Ski Area. A
snowcat is a large snow-grooming vehicle -- 30 feet long and 18 feet wide. It has five
wheels on each side of the vehicle that are enclosed in a track. In front of the snowcat is
a plow extending the width of the snowcat. In back is a 20-foot wide trailer containing a
tiller. A tiller “spins at a high [speed] br[e]aking up the snow and slightly warming it and
allowing it to refreeze in a firm skiable surface.” Mammoth strives not to have snowcats
operating when the resort is open to the public; however, it may be necessary at times.
Mammoth’s grooming guide instructs drivers that generally snowcats are operated at
night or in areas closed to the public, except during: (1) emergency operations,

                                             2
(2) extremely heavy snow, or (3) transportation of personnel or materials. If a driver
“must be on the mountain while the public is present,” however, the snowcat’s lights,
safety beacon, and audible alarm must be on. The guide further directs drivers not to
operate the tiller if anyone is within 50 feet or if on a snow run open to the public. In
another section, the guide directs drivers not to operate the snowcat’s tiller when anyone
is within 150 feet and “[n]ever . . . when the skiing public is present.”
       Although the grooming guide directs drivers not to use the tiller on snow runs
open to the public, there are exceptions to these rules. Snowcats use two large tracks,
instead of wheels, to travel on the snow. If the tiller is not running, then the snowcat
leaves behind berms and holes created by the tracks, also known as track marks.
Mammoth’s grooming guide explains that “[t]rack marks are not acceptable anywhere on
the mountain and back-ups or extra passes should be used to remove them.” Track marks
are not safe for the skiing public, so whenever the snowcat is justified to be on an open
run, drivers commonly operate the tiller to leave behind safe conditions.
       In fact, it is common for skiers and snowboarders to chase snowcats that operate
on public snow runs. For example, Taylor Lester, a Mammoth season-pass holder, has
seen snowcats with tillers operate on snow runs open to the public. She, her friends, and
her family, commonly ride close behind these snowcats so they can take advantage of the
freshly tilled snow the snowcats produce. Freshly-tilled snow is considered desirable and
“more fun” because it has not been tarnished by other skiers.
       There is a blind spot in the snowcat created by the roll cage in the cab of the
vehicle. This blind spot is mitigated by the driver using the mirrors of the snowcat and
turning his or her head to look out the windows. Snowcats are also equipped with turn
signals.
       At the top and bottom of every chair lift, Mammoth posts signs warning of the
presence of snowcats throughout the resort and on snow runs. Mammoth also includes
these warnings in trail maps. Further, in Willhide-Michiulis’s season-pass agreement,

                                              3
she acknowledged she understood “the sport involves numerous risks including, but not
limited to, the risks posed by variations in terrain and snow conditions, . . . unmarked
obstacles, . . . devices, . . . and other hazards whether they are obvious or not. I also
understand that the sport involves risks posed by loss of balance . . . and collisions with
natural and man-made objects, including . . . snow making equipment, snowmobiles and
other over-snow vehicles.” Willhide-Michiulis further agreed to release Mammoth from
liability “for any damage, injury or death to me and/or my child arising from participation
in the sport or use of the facilities at Mammoth regardless of cause, including the
ALLEGED NEGLIGENCE of Mammoth.”
       On March 25, 2011, Clifford Mann, the general manager of mountain operations,
had to dig out various buildings using a snowcat during Mammoth’s hours of operation
because between 27 and 44 inches of snow fell the night before. At approximately
3:15 p.m., Mann was digging out a building when a Mammoth employee called to ask
him to fill in a hole she had created with her snowmobile on Old Boneyard Road. Less
than an hour before her call, the employee had been driving her snowmobile on the
unmarked service road and got it stuck in the snow. She called for assistance and she and
another Mammoth employee dug out the snowmobile. Once the machine had been dug
out of the snow, there was too big of a hole for her and her coworker to fill in. They
decided to call Mann to have him fill in the hole with the snowcat because it was near the
end of the day and the hole was a safety hazard for all other snowmobiles that would use
the service road at closing. Mann agreed and drove his snowcat with the tiller running to
Old Boneyard Road, which branched off of the bottom of mambo snow run. Before
leaving for the Old Boneyard Road location, Mann turned on the snowcat’s warning
beacon, lights, and audible alarm.
       Around this same time, Willhide-Michiulis, a Mammoth season-pass holder, and
her brother went for their last snowboard run of the day while Willhide-Michiulis’s
husband went to the car. It was a clear day and Willhide-Michiulis and her brother split

                                               4
up after getting off the chair lift. Willhide-Michiulis snowboarded down mambo, while
her brother took a neighboring run. While Willhide-Michiulis rode down mambo, she
was in control of her snowboard and traveling on the left side of the run. She saw the
snowcat about 150 feet ahead of her on the trail. It was traveling downhill and in the
middle of the run. Willhide-Michiulis initiated a “carve” to her left to go further to the
left of the snowcat. When she looked up, the snowcat had “cut off her path” and she
could not avoid a collision. Willhide-Michiulis hit the back left corner of the snowcat
and her board went into the gap between the tracks of the snowcat and the tiller.
Willhide-Michiulis was then pulled into the tiller.
       Mann did not use a turn signal before initiating the turn onto Old Boneyard Road.
Before the collision, Mann had constantly been checking around the snowcat for people
by utilizing the snowcat’s mirrors and by looking over his shoulders and through the
windows. The snowcat did not have a speedometer, but Mann thought he was going less
than 10 miles an hour. When he had nearly completed the turn from lower mambo onto
Old Boneyard Road, Mann saw a “black flash” in his rearview mirror. He immediately
stopped the snowcat, which also stopped the tiller.
       Mann got out of the snowcat and lifted the protective flap to look under the tiller.
He saw Willhide-Michiulis stuck in the tiller and called for help. When help arrived, it
took 30 minutes to remove Willhide-Michiulis from the tiller. She suffered a near-
complete amputation of her left leg above the knee, which doctors amputated in a
subsequent surgery. Her right leg sustained multiple fractures and lacerations, and she
dislocated her right hip. The tiller also struck Willhide-Michiulis’s face, leaving multiple
facial fractures and lacerations.




                                              5
                                              II
                                       Plaintiffs’ Suit
       Plaintiffs initially filed suit against Mammoth and Kassbohrer All Terrain
Vehicles, the manufacturer of the snowcat and tiller, in Los Angeles County.1 As to
Mammoth, plaintiffs alleged breach of contract, gross negligence, negligence, and loss of
consortium. Venue was later transferred to Mono County, where the trial court dismissed
multiple causes of action pertaining to Mammoth.2 The operative complaint alleges two
causes of action against Mammoth -- gross negligence and loss of consortium. At the
same time plaintiffs filed the operative complaint, they also filed a motion to transfer
venue back to Los Angeles County because it was more convenient for the parties and
because plaintiffs could not receive a fair trial in Mono County. The trial court denied
plaintiffs’ motion to transfer venue without prejudice and we denied the petition for writ
of mandate plaintiffs filed challenging that ruling.
       Mammoth later moved for summary judgment on the two remaining causes of
action arguing that plaintiffs’ case was barred by the primary assumption of risk doctrine
and the express assumption of risk agreement Willhide-Michiulis signed as part of her
season-pass contract. The court agreed and granted Mammoth’s motion for summary
judgment finding primary assumption of risk and the waiver in Willhide-Michiulis’s
season-pass agreement barred plaintiffs relief. It found there was no dispute over the
material facts of plaintiffs’ claims and that Willhide-Michiulis was injured when “she fell
and slid under a [Mammoth] operated snowcat and was caught in the operating tiller.
[Willhide-Michiulis] was snowboarding on an open run as the snowcat was operating on
the same run. It appears that the collision occurred as the snowcat operator was


1      Kassbohrer All Terrain Vehicles is not a party to this appeal.
2      Plaintiffs challenged the transfer of venue by writ of mandate, which the Second
District denied.

                                              6
negotiating a left turn from the run to the service road.” It also found that accepting
plaintiffs’ factual allegations as true, i.e., Mann operated a snowcat and tiller on an open
run, he failed to use a turn signal when making a sharp left turn from the center of the
run, he failed to warn skiers of his presence, and no signs marked the existence of Old
Boneyard Road -- plaintiffs could not show Mammoth was grossly negligent or lacked all
care because Mann took several safety precautions while driving the snowcat, and
warning signs were posted throughout Mammoth Mountain, on trail maps, and in
Willhide-Michiulis’s season-pass contract. Because plaintiffs could not show gross
negligence, the waiver of liability they signed as part of their season-pass agreement
barred recovery.
       The court further found plaintiffs’ factual allegations did not support a finding that
Mann’s conduct increased the inherent risks of snowboarding and, in fact, colliding with
snow-grooming equipment is an inherent risk of the sport. Citing Souza v. Squaw Valley
Ski Corp. (2006) 138 Cal.App.4th 262, the court explained snowcats are plainly visible
and generally avoidable and serve as their own warning sign because they are an obvious
danger. The snowcat is equally obvious when it is moving as when it is stationary. Thus,
the primary assumption of risk doctrine also barred plaintiffs from recovery.
       The court also excluded the declarations of three experts plaintiffs attached to their
opposition to dispute Mammoth’s claim that it did not act with gross negligence. The
first expert, Michael Beckley, worked in the ski industry for 25 years and was an “expert
of ski resort safety and snow cat safety.” He held multiple positions in the industry,
including ski instructor, snowcat driver, and director of mountain operations. Beckley
based his opinions on the topography of the snow run, Mammoth’s snow grooming
manual and snow grooming equipment, and accounts of Mann’s conduct while driving
the snowcat. He opined the operation of a snowcat on an open run with its tiller running
was “extremely dangerous,” “an extreme departure from an ordinary standard of
conduct,” and “violate[d] the industry standard.” He believed Mann increased the risk of

                                              7
injury to skiers and violated industry standards by driving down the middle of a snow run
and failing to signal his turn. Mammoth’s failure to close the snow run, provide spotters,
or comply with its own safety rules, Beckley declared, violated industry standards and the
ordinary standard of conduct.
       Plaintiffs’ second expert, Eric Deyerl, was a mechanical engineer for over 20
years, with a specialization in vehicle dynamics and accident reconstruction. In forming
his opinions, Deyerl inspected the snow run and snowcat equipment and relied on
photographs and various accounts of the incident. Relying on those accounts, Deyerl
opined that the circumstances leading to Willhide-Michiulis’s collision were different
than those related by eyewitnesses. Deyerl believed that before initiating his turn, Mann
failed to activate his turn signal, monitor his surroundings, and verify that he was clear --
especially in the blind spot at the back left portion of the snowcat. No signs indicated the
existence of Old Boneyard Road, and skiers like Willhide-Michiulis would not know to
expect a snowcat to stop and turn from the middle of the snow run. All of these
circumstances in isolation and together increased “the potential for a collision” and the
risk of injury. Deyerl also disputed the accounts of eyewitnesses to Willhide-Michiulis’s
collision with the snowcat.
       The third expert, Brad Avrit, was a civil engineer who specialized in evaluating
“safety practices and safety issues.” He was also an “avid skier for over thirty years.”
He based his opinions on the topography of the snow run, Mammoth’s snow grooming
manual and equipment, and accounts of Mann’s driving. Avrit opined that operating a
snowcat on an open snow run with an active tiller was “an extreme departure from the
ordinary standard of conduct that reasonable persons would follow in order to avoid
injury to others.” He also believed Mann’s conduct of failing to drive down the left side
of the snow run, failing to monitor his surroundings, and failing to signal his left turn or
verify he was clear to turn, “increase[d] the risk of collision and injury.” Avrit also
thought the risk to skiers was increased by Mammoth’s failure to either close the snow

                                              8
run or use spotters while operating the snowcat when open to the public, or alternatively
waiting the 30 minutes until the resort was closed to fix the hole on Old Boneyard Road.
       Mammoth lodged both general and specific objections to these declarations.
Generally, Mammoth asserted the experts’ opinions were irrelevant to the assumption of
risk and gross negligence legal determinations before the court, the opinions lacked
proper foundation, and the opinions were improper conclusions of law. Specifically,
Mammoth objected to several paragraphs of material on predominantly the same grounds.
Finding the experts’ opinions irrelevant and citing Towns v. Davidson (2007) 147
Cal.App.4th 461 (Towns), the trial court sustained Mammoth’s general objections and
numerous specific objections.
                                      DISCUSSION
                                             I
        The Court Properly Granted Mammoth’s Motion For Summary Judgment
       Plaintiffs contend the trial court improperly granted Mammoth’s motion for
summary judgment. They first contend the trial court abused its discretion when
excluding their experts’ declarations, and thus improperly ruled on Mammoth’s motion
without considering relevant evidence. They also contend primary assumption of risk
does not apply because Mann’s negligent driving and operation of a tiller on an open run
increased the inherent risks associated with snowboarding. Further, plaintiffs argue these
same facts establish Mammoth’s conduct was grossly negligent and fell outside of the
liability waiver Willhide-Michiulis signed as part of her season-pass agreement.
       We conclude the trial court did not abuse its discretion when excluding plaintiffs’
experts’ declarations. Additionally, plaintiffs cannot show Mammoth was grossly
negligent and violated the terms of the release of liability agreement found in Willhide-
Michiulis’s season-pass contract. Because the express assumption of risk in the release
applies, we need not consider the implied assumption of risk argument also advanced by
plaintiffs. (Vine v. Bear Valley Ski Co. (2004) 118 Cal.App.4th 577, 590, fn. 2; Allan v.

                                             9
Snow Summit, Inc. (1996) 51 Cal.App.4th 1358, 1374-1375; Allabach v. Santa Clara
County Fair Assn. (1996) 46 Cal.App.4th 1007, 1012-1013.)
                                               A
           The Court Did Not Abuse Its Discretion When Excluding The Expert
                      Declarations Attached To Plaintiffs’ Opposition
       As part of their argument that the court improperly granted Mammoth’s motion for
summary judgment, plaintiffs contend the trial court abused its discretion when excluding
the expert declarations attached to their opposition. Specifically, plaintiffs argue expert
testimony was appropriate under Kahn v. East Side Union High School Dist. (2003) 31
Cal.4th 990, because “the facts here certainly warrant consideration of the expert
testimony on the more esoteric subject of assessing whether a negligently-driven snowcat
is an inherent risk of recreational skiing.” Mammoth counters that the evidence was
properly excluded because it was irrelevant and “offered opinions of legal questions of
duty for the court to decide.” We agree with Mammoth.
       “Generally, a party opposing a motion for summary judgment may use
declarations by an expert to raise a triable issue of fact on an element of the case provided
the requirements for admissibility are established as if the expert were testifying at trial.
[Citations.] An expert’s opinion is admissible when it is ‘[r]elated to a subject that is
sufficiently beyond common experience that the opinion of an expert would assist the
trier of fact . . . .’ [Citation.] Although the expert’s testimony may embrace an ultimate
factual issue [citation], it may not contain legal conclusions.” (Towns, supra, 147
Cal.App.4th at p. 472.)
       “In the context of assumption of risk, the role of expert testimony is more limited.
‘It is for the court to decide whether an activity is an active sport, the inherent risks of
that sport, and whether the defendant has increased the risks of the activity beyond the
risks inherent in the sport.’ [Citation.] A court in its discretion could receive expert
factual opinion to inform its decision on these issues, particularly on the nature of an

                                              10
unknown or esoteric activity, but in no event may it receive expert evidence on the
ultimate legal issues of inherent risk and duty.” (Towns, supra, 147 Cal.App.4th at
pp. 472-473.)
       In Kahn, the plaintiff was a 14-year-old member of a school swim team who broke
her neck after diving in shallow water. (Kahn v. East Side Union High School Dist.,
supra, 31 Cal.4th at p. 998.) Her coach had previously assured her she would not have to
dive at meets and she never learned how to dive in shallow water. Minutes before a
meet, however, the coach told the plaintiff she would have to dive and threatened to kick
her off the team if she refused. With the help of some teammates, the plaintiff tried a few
practice dives but broke her neck on the third try. She sued based on negligent
supervision and training. (Ibid.)
       The court determined the case could not be resolved on summary judgment as
there was conflicting evidence whether the coach had provided any instruction or, if so,
whether that instruction followed the recommended training sequence, and whether
plaintiff was threatened into diving. (Kahn v. East Side Union High School Dist., supra,
31 Cal.4th at pp. 1012-1013.) The court concluded the trial court was not compelled to
disregard the opinions of a water safety instructor about the proper training a swimmer
requires before attempting a racing dive in shallow water. (Id. at pp. 999, 1017.) In so
ruling, the Kahn court stated, “[c]ourts ordinarily do not consider an expert’s testimony to
the extent it constitutes a conclusion of law [citation], but we do not believe that the
declaration of the expert in the present case was limited to offering an opinion on a
conclusion of law. We do not rely upon expert opinion testimony to establish the legal
question of duty, but ‘we perceive no reason to preclude a trial court from receiving
expert testimony on the customary practices in an arena of esoteric activity for purposes
of weighing whether the inherent risks of the activity were increased by the defendant’s
conduct.’ ” (Id. at p. 1017.) Thus, while the Kahn court did not preclude the trial court



                                             11
from considering expert testimony about the “ ‘customary practices in an arena of
esoteric activity,’ ” it did not mandate a court to consider it either.
       Here, plaintiffs argue their experts’ declarations were necessary to inform the trial
court of the “more esoteric subject” of whether Mann’s negligent driving of the snowcat
increased the inherent risks of recreational snowboarding. The problem with plaintiffs’
argument is that the experts’ declarations did not inform the court “ ‘on the customary
practices’ ” of the esoteric activity of snowcat driving. (See Kahn v. East Side Union
High School Dist., supra, 31 Cal.4th at p. 1017.) While stating that Mann and Mammoth
violated industry standards and increased the potential for collision, no expert outlined
what the industry standards were for operating a snowcat and thus provided no context
for the trial court to determine the legal question of duty. The expert in Kahn provided
this type of context by declaring the proper procedures for training swimmers to dive,
making it so the trial court could compare the defendant’s conduct to the industry
standard. (Kahn, at pp. 999.) The declarations here merely repeated the facts contained
in the discovery materials and concluded the risk of injury and collision was increased
because of those facts.
       The conclusory statements in the expert declarations make plaintiffs’ case like
Towns, where the trial court did not abuse its discretion when excluding an expert’s
opinion. (Towns, supra, 147 Cal.App.4th at pp. 472-473.) In Towns, the plaintiff sued
the defendant after he collided with her on a ski run. (Id. at p. 465.) In opposition to the
defendant’s motion for summary judgment, the plaintiff submitted the declaration of her
expert, a member of the National Ski Patrol and a ski instructor. (Id. at pp. 466, 471-
472.) In his declaration, the expert opined that the defendant’s behavior was reckless and
“ ‘outside the range of the ordinary activity involved in the sport of skiing.’ ” (Id. at
p. 472.)
       The trial court excluded the declaration in its entirety and granted the motion for
summary judgment. The appellate court affirmed explaining, “[t]he nature and risks of

                                               12
downhill skiing are commonly understood, the demarcation of any duty owed is
judicially defined, and, most significantly, the facts surrounding the particular incident
here are not in dispute. Thus, the trial court was deciding the issue of recklessness as a
matter of law.” (Towns, supra, 147 Cal.App.4th at pp. 472-473.)
       The court also noted the expert’s declaration “added nothing beyond declaring the
undisputed facts in his opinion constituted recklessness. In short, he ‘was advocating, not
testifying.’ [Citation.] He reached what in this case was an ultimate conclusion of law, a
point on which expert testimony is not allowed. [Citation.] ‘Courts must be cautious
where an expert offers legal conclusions as to ultimate facts in the guise of an expert
opinion.’ [Citation.] This is particularly true in the context of assumption of risk where
the facts are not in dispute.” (Towns, supra, 147 Cal.App.4th at p. 473.)
       Like the expert in Towns, plaintiffs’ experts only provided ultimate conclusions of
law. Although Beckley declared to be an expert in snowcat safety, he shed no light on
the subject except to say Mann’s conduct was “an extreme departure from an ordinary
standard of conduct,” and “violate[d] the industry standard.” Similarly, Avrit, who was
an expert in evaluating safety practices, did nothing more than declare that Mann’s
driving and Mammoth’s grooming practices “increase[d] the risk of collision and injury.”
Deyerl, an expert in accident reconstruction, disputed the accounts of percipient
witnesses and declared Mann’s driving and Mammoth’s grooming practices increased
“the potential for a collision” and the risk of injury. In short, plaintiffs’ experts provided
irrelevant opinions more akin to “ ‘advocating, not testifying.’ ” (Towns, supra, 147
Cal.App.4th at p. 473.) Thus, the court did not abuse its discretion when excluding the
expert declarations attached to plaintiffs’ opposition.
                                              B
                              Summary Judgment Was Proper
       We review a trial court’s grant of summary judgment de novo. (Dore v. Arnold
Worldwide, Inc. (2006) 39 Cal.4th 384, 388-389.) “In performing our de novo review,

                                              13
we must view the evidence in a light favorable to [the] plaintiff as the losing party
[citation], liberally construing [the plaintiff’s] evidentiary submission while strictly
scrutinizing [the] defendant[’s] own showing, and resolving any evidentiary doubts or
ambiguities in [the] plaintiff’s favor.” (Saelzler v. Advanced Group 400 (2001) 25
Cal.4th 763, 768-769.)
       Summary judgment is proper when “all the papers submitted show that there is no
triable issue as to any material fact and that [defendant] is entitled to a judgment as a
matter of law.” (Code Civ. Proc., § 437c, subd. (c).) A defendant moving for summary
judgment meets its burden of showing there is no merit to a cause of action by showing
one or more elements of the cause of action cannot be established or there is a complete
defense to that cause of action. (Code Civ. Proc., § 437c, subd. (p)(2).) Once the
defendant has made the required showing, the burden shifts back to the plaintiff to show a
triable issue of one or more material facts exists as to that cause of action or defense.
(Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 849, 853.)
                                              1
     Mammoth Met Its Burden Of Showing There Was No Merit To Plaintiffs’ Claim
       As described, plaintiffs signed a season-pass agreement, which included a term
releasing Mammoth from liability “for any damage, injury or death . . . arising from
participation in the sport or use of the facilities at Mammoth regardless of cause,
including the ALLEGED NEGLIGENCE of Mammoth.” The agreement also contained
a paragraph describing the sport as dangerous and involving risks “posed by loss of
balance, loss of control, falling, sliding, collisions with other skiers or snowboarders and
collisions with natural and man-made objects, including trees, rocks, fences, posts, lift
towers, snow making equipment, snowmobiles and other over-snow vehicles.” “While
often referred to as a defense, a release of future liability is more appropriately
characterized as an express assumption of the risk that negates the defendant’s duty of
care, an element of the plaintiff’s case.” (Eriksson v. Nunnink (2015) 233 Cal.App.4th

                                              14
708, 719.) Express assumption of risk agreements are analogous to the implied primary
assumption of risk doctrine. (Knight v. Jewett (1992) 3 Cal.4th 296, 308, fn. 4; Amezcua
v. Los Angeles Harley-Davidson, Inc. (2011) 200 Cal.App.4th 217, 227-228.) “ ‘ “The
result is that the defendant is relieved of legal duty to the plaintiff; and being under no
duty, he cannot be charged with negligence.” ’ ” (Eriksson, at p. 719, italics omitted.)
       Generally, in cases involving an express assumption of risk there is no cause to
analyze the activity the complaining party is involved in or the relationship of the parties
to that activity. (Allabach v. Santa Clara County Fair Assn., supra, 46 Cal.App.4th at
p. 1012; see also Cohen v. Five Brooks Stable (2008) 159 Cal.App.4th 1476, 1484 [“With
respect to the question of express waiver, the legal issue is not whether the particular risk
of injury appellant suffered is inherent in the recreational activity to which the Release
applies [citations], but simply the scope of the Release”]; see also Vine v. Bear Valley Ski
Co., supra, 118 Cal.App.4th at p. 590, fn. 2 [“if the express assumption of risk in the
release applies, the implied assumption of risk principles . . . would not come into
play”].) However, where, as here, plaintiffs allege defendant’s conduct fell outside the
scope of the agreement and a more detailed analysis of the scope of a defendant’s duty is
necessary.
       “[T]he question of ‘the existence and scope’ of the defendant’s duty is one of law
to be decided by the court, not by a jury, and therefore it generally is ‘amenable to
resolution by summary judgment.’ ” (Kahn v. East Side Union High School Dist., supra,
31 Cal.4th at pp. 1003-1004.) A release cannot absolve a party from liability for gross
negligence. (City of Santa Barbara v. Superior Court (2007) 41 Cal.4th 747, 750-751,
776-777.) In Santa Barbara, our Supreme Court reasoned that “the distinction between
‘ordinary and gross negligence’ reflects ‘a rule of policy’ that harsher legal consequences
should flow when negligence is aggravated instead of merely ordinary.” (Id. at p. 776,
quoting Donnelly v. Southern Pacific Co. (1941) 18 Cal.2d 863, 871.) The issue we must
determine here is whether, with all facts and inferences construed in plaintiffs’ favor,

                                              15
Mammoth’s conduct could be found to constitute gross negligence. Plaintiffs alleged in
the operative complaint that Mammoth was grossly negligent in the “operation of the
subject snow cat,” by operating the tiller on an open run without utilizing spotters and
failing to warn skiers of the snowcat’s presence on the run and the danger posed by its
tiller. These allegations are insufficient to support a finding of gross negligence.
       Ordinary negligence “consists of the failure to exercise the degree of care in a
given situation that a reasonable person under similar circumstances would employ to
protect others from harm.” (City of Santa Barbara v. Superior Court, supra, 41 Cal.4th
at pp. 753-754.) “ ‘ “[M]ere nonfeasance, such as the failure to discover a dangerous
condition or to perform a duty,” ’ amounts to ordinary negligence. [Citation.] However,
to support a theory of ‘ “[g]ross negligence,” ’ a plaintiff must allege facts showing
‘either a “ ‘ “want of even scant care” ’ ” or “ ‘ “an extreme departure from the ordinary
standard of conduct.” ’ ” [Citations.]’ [Citations.] ‘ “ ‘[G]ross negligence’ falls short of
a reckless disregard of consequences, and differs from ordinary negligence only in
degree, and not in kind. . . .” ’ ” (Anderson v. Fitness Internat., LLC (2016) 4
Cal.App.5th 867, 881.)
       “[T]he nature of a sport is highly relevant in defining the duty of care owed by the
particular defendant.” (Knight v. Jewett, supra, 3 Cal.4th at p. 315.) “ ‘[I]n the sports
setting . . . conditions or conduct that otherwise might be viewed as dangerous often are
an integral part of the sport itself.’ [Citation.] [Our Supreme Court has] explained that,
as a matter of policy, it would not be appropriate to recognize a duty of care when to do
so would require that an integral part of the sport be abandoned, or would discourage
vigorous participation in sporting events.” (Kahn v. East Side Union High School Dist.,
supra, 31 Cal.4th at p. 1004.) But the question of duty depends not only on the nature of
the sport, but also on the role of the defendant whose conduct is at issue in a given case.
(Ibid.) “ ‘[A] purveyor of recreational activities owes a duty to a patron not to increase
the risks inherent in the activity in which the patron has paid to engage.’ ” (Id. at

                                             16
p. 1005.) Thus, in cases involving a waiver of liability for future negligence, courts have
held that conduct that substantially or unreasonably increased the inherent risk of an
activity or actively concealed a known risk could amount to gross negligence, which
would not be barred by a release agreement. (See Eriksson v. Nunnink (2011) 191
Cal.App.4th 826, 856.)
       Numerous cases have pondered the factual question of whether various ski resorts
have increased the inherent risks of skiing or snowboarding. (See Vine v. Bear Valley Ski
Co., supra, 118 Cal.App.4th at p. 591 [redesign of snowboarding jump]; Solis v.
Kirkwood Resort Co. (2001) 94 Cal.App.4th 354, 366 [construction of the unmarked race
start area on the ski run]; Van Dyke v. S.K.I. Ltd. (1998) 67 Cal.App.4th 1310, 1317
[placement of signs in ski run].) It is well established that “ ‘ “ ‘[e]ach person who
participates in the sport of [snow] skiing accepts the dangers that inhere in that sport
insofar as the dangers are obvious and necessary. Those dangers include, but are not
limited to, injuries which can result from variations in terrain; surface or subsurface snow
or ice conditions; bare spots; rocks, trees and other forms of natural growth or debris;
collisions with ski lift towers and their components, with other skiers, or with properly
marked or plainly visible snow-making or snow-grooming equipment.’ ” ’ ” (Connelly v.
Mammoth Mountain Ski Area (1995) 39 Cal.App.4th 8, 12, italics omitted; see also
Lackner v. North (2006) 135 Cal.App.4th 1188, 1202; Towns, supra, 147 Cal.App.4th at
p. 467.)
       Plaintiffs argue the above language is simply dicta and no authority has ever held
that colliding with snow-grooming equipment is an inherent risk in snowboarding or
skiing. Because there is no authority specifically addressing the inherent risk of snow-
grooming equipment, plaintiffs argue, colliding with a snowcat is not an inherent risk of
snowboarding. Further, even if it were, Mammoth increased the inherent risk of
snowboarding by operating a snowcat and tiller on an open run. We disagree.



                                             17
       The main problem with plaintiffs’ argument that common law has not recognized
collisions with snow-grooming equipment as an inherent risk of skiing, is that plaintiffs’
season-pass agreement did. When signing their season-pass agreement, both Willhide-
Michiulis and her husband acknowledged that skiing involved the risk of colliding with
“over-snow vehicles.” Willhide-Michiulis testified she read the agreement but did not
know an “over-snow vehicle” included a snowcat. Plaintiffs, however, did not argue in
the trial court or now on appeal that this term is ambiguous or that the parties did not
contemplate collisions with snowcats as a risk of snowboarding. “Over-snow vehicles” is
listed in the contract along with “snow making equipment” and “snowmobiles,”
indicating a clear intent to include any vehicle used by Mammoth for snow maintenance
and snow travel.
       Moreover, common law holds that collisions with snow-grooming equipment are
an inherent risk of skiing and snowboarding. In Connelly, the plaintiff collided with an
unpadded ski lift tower while skiing. (Connelly v. Mammoth Mountain Ski Area, supra,
39 Cal.App.4th at p. 8.) In affirming summary judgment for the defendant, the court
found this risk was inherent in the sport and the obvious danger of the tower served as its
own warning. (Id. at p. 12.) In concluding that contact with the tower was an inherent
risk of the sport, the Connelly court relied on Danieley v. Goldmine Ski Associates, Inc.
(1990) 218 Cal.App.3d 111. (Connelly, at p. 12.) In Danieley, a skier collided with a
tree. (Danieley, at p. 113.) The Danieley court, in turn, relied on a Michigan statute that
set forth certain inherent risks of skiing, including both trees and “ ‘collisions with ski lift
towers and their components’ ” along with properly marked or plainly visible “ ‘snow-
making or snow-grooming equipment.’ ” (Id. at p. 123.) “[B]ecause the Michigan Ski
Area Safety Act purports to reflect the preexisting common law, we regard its statutory
pronouncements as persuasive authority for what the common law in this subject-matter
area should be in California.” (Danieley, at p. 123.)



                                              18
       Although there may not be a published case specifically addressing the inherent
risk of snowcats to skiers and snowboarders, a snowcat, otherwise known as snow-
grooming equipment, is one of the risks explicitly adopted as California common law by
the Danieley and Connelly courts. (Danieley v. Goldmine Ski Associates, Inc., supra, 218
Cal.App.3d at p. 123; Connelly v. Mammoth Mountain Ski Area, supra, 39 Cal.App.4th at
p. 12.) Thus, in California, colliding with snow-grooming equipment is an inherent risk
of the sport of snowboarding.
       Nevertheless, plaintiffs argue operating the tiller of the snowcat on an open snow
run increased the inherent risk snowcats pose to snowboarders. We recognize
assumption of the risk, either express or implied, applies only to risks that are necessary
to the sport. (Souza v. Squaw Valley Ski Corp., supra, 138 Cal.App.4th at pp. 268-269.)
In Souza, a child skier collided with a plainly visible aluminum snowmaking hydrant
located on a ski run. (Id. at p. 262.) Following Connelly, we affirmed summary
judgment for the defendant, finding the snowmaking hydrant was visible and a collision
with it was an inherent risk of skiing. (Souza, at pp. 268-272.) The snowmaking
equipment in Souza was necessary and inherent to the sport of skiing because nature had
failed to provide adequate snow. (Id. at p. 268.)
       Here, plaintiffs claim snowcats operating on open runs are not necessary or
inherent to the sport because “[p]recluding a snowcat from operating on an open run
would minimize the risks without altering the nature of the sport one whit.” As in Souza,
we find the following quote apt: “ ‘ “As is at least implicit in plaintiff’s argument, . . . the
doctrine of [primary] assumption of risk . . . would not apply to obvious, known
conditions so long as a defendant could feasibly have provided safer conditions. Then,
obviously, such risks would not be ‘necessary’ or ‘inherent’. This would effectively
emasculate the doctrine, . . . changing the critical inquiry . . . to whether the defendant
had a feasible means to remedy [the dangers].” ’ ” (Souza v. Squaw Valley Ski Corp.,
supra, 138 Cal.App.4th at p. 269.)

                                              19
       Snow-grooming equipment, including the snowcat and tiller at issue here, are
necessary to the sport of snowboarding because the snowcat grooms the snow needed for
snowboarding into a skiable surface. Without the tiller also grooming the snow, the
snowcat leaves behind an unusable and unsafe surface riddled with berms and holes.
This surface is so unsafe that Mammoth’s grooming guide prohibits snowcat drivers from
leaving behind such hazards. Given the purpose of the snowcat and tiller, it cannot be
said that they are not inherent and necessary to the sport of snowboarding.
       The fact that the snowcat and tiller Willhide-Michiulis collided with was operating
during business hours and on an open run does not affect our analysis. Willhide-
Michiulis’s husband testified that, although uncommon, he had seen snowcats operating
at Mammoth during business hours transporting people. Further, Taylor Lester, a witness
to Willhide-Michiulis’s collision and a longtime Mammoth season-pass holder, testified
that she had seen snowcats operating at Mammoth on prior occasions as well. Out of the
10 years she has been a season-pass holder, Lester had seen snowcats operating during
business hours at Mammoth 20 to 40 times, half of which had been using their tillers.
       In fact, Lester testified that it was common for her and her friends, and also her
sister and father, to ride close behind snowcats that were tilling so that they could take
advantage of the freshly tilled snow the snowcats produced. Freshly-tilled snow is
considered desirable and “more fun” because it has not been tarnished by other skiers.
Lester’s sister also testified she liked to “sneak behind” snowcats while they groom runs
to ride on the freshly-tilled snow. Even after Willhide-Michiulis’s collision, Lester’s
sister still snowboarded behind snowcats to ride the freshly groomed snow.
       Given this testimony, we conclude that the use of snowcats and their tillers on ski
runs during business hours is inherent to the sport of snowboarding, the use of which
does not unreasonably increase the risks associated with the sport. To find Mammoth
liable because it operated a snowcat and tiller during business hours would inhibit the
vigorous participation in the sport Lester and her sister testified about. Instead of racing

                                             20
to freshly tilled snow to take advantage of its unspoiled status, snowboarders and skiers
alike would be prohibited from chasing snowcats and instead have to settle for inferior
skiing conditions. Further, snowcats would no longer be used as modes of transportation
at ski resorts, a common practice testified to by Willhide-Michiulis’s husband. Or
snowcats would operate, but without their tiller, leaving behind unsafe skiing conditions
that would doubtlessly interfere with full and vigorous participation in the sport. (See
Kahn v. East Side Union High School Dist., supra, 31 Cal.4th at p. 1004 [“it would not be
appropriate to recognize a duty of care when to do so would require that an integral part
of the sport be abandoned, or would discourage vigorous participation in sporting
events”].)
       Regardless of the fact that snowcats and tillers are inherent in the sport of
snowboarding, plaintiffs also allege the snowcat Willhide-Michiulis collided with was
not obvious and Mammoth was grossly negligent because it failed to provide spotters or
warn skiers of the snowcat’s presence on the run or the dangerousness of its tiller. As
described, gross negligence requires a showing of “ ‘either a “ ‘ “want of even scant
care” ’ ” or “ ‘ “an extreme departure from the ordinary standard of conduct.” ’ ” ’ ”
(Anderson v. Fitness Internat., LLC., supra, 4 Cal.App.5th at p. 881.)
       Here, Mammoth did warn plaintiffs of the presence of snowcats and other snow-
grooming equipment at the ski resort. At the top and bottom of every chair lift,
Mammoth posts signs warning of the presence of snowcats throughout the resort and on
snow runs. Mammoth also included these warnings in its trail maps. These warnings
were also apparent in plaintiffs’ season-pass agreement, which warned that “the sport
involves numerous risks including, but not limited to, the risks posed by . . . collisions
with natural and man-made objects, including . . . snow making equipment, snowmobiles
and other over-snow vehicles.” Willhide-Michiulis acknowledged that she saw the
warning contained in her season-pass agreement.



                                             21
       Not only were plaintiffs warned about the possible presence of snow-grooming
equipment throughout the ski resort, but Willhide-Michiulis was warned of the presence
of the specific snowcat she collided with. Before going down the mambo run to fix the
pothole on Old Boneyard Road, Mann turned on the safety beacon, warning lights, and
audible alarm to the snowcat. This provided warning to all those around the snowcat,
whether they could see it or not, to the snowcat’s presence. Further, the snowcat
Willhide-Michiulis collided with is large, bright red, and slow-moving, making it
generally avoidable by those around it. Indeed, Willhide-Michiulis testified that she saw
the snowcat about 150 feet before she collided with it. Although she claims the snowcat
cut off her path, the snowcat was traveling less than ten miles an hour before standing
nearly motionless while turning onto Old Boneyard Road downhill from Willhide-
Michiulis. As the trial court found, “ ‘the very existence of a large metal plainly-visible
[snowcat] serves as its own warning.’ ” (Citing Souza v. Squaw Valley Ski Corp., supra,
138 Cal.App.4th at p. 271.) Upon seeing such a warning, it was incumbent upon
Willhide-Michiulis to avoid it -- nothing was hidden from Willhide-Michiulis’s vision by
accident or design.
       Given these facts, we cannot conclude, as plaintiffs would have us do, that Mann’s
failure to timely signal his turn or Mammoth’s failure to provide spotters or warn of the
specific dangers of a tiller constituted gross negligence. Given all the other warnings
provided by Mammoth and Mann, plaintiffs cannot show “ ‘either a “ ‘ “want of even
scant care” ’ ” or “ ‘ “an extreme departure from the ordinary standard of conduct.” ’ ” ’ ”
(Anderson v. Fitness Internat., LLC., supra, 4 Cal.App.5th at p. 881.) Accordingly,
Mammoth was successful in meeting its burden to show the allegations in plaintiffs’
complaint lacked merit.




                                             22
                                              2
             No Triable Issue Of Fact Exists To Preclude Summary Judgment
       Because Mammoth met its initial burden, plaintiffs now have the burden to show
that a triable issue of fact exists. Plaintiffs argue that one does exist because the way
Mann drove the snowcat at the time of the collision was grossly negligent. In addition to
the allegations in the complaint -- that operating a snowcat and tiller on an open run was
grossly negligent -- plaintiffs alleged in their opposition that Mann was grossly negligent
also for failing to use a turn signal when making a sharp left turn from the center of a
snow run onto an unmarked service road without warning skiers of his presence or the
possibility that a snowcat would turn at the locations of Old Boneyard Road. They point
to their experts’ declarations and Mann’s violations of Mammoth’s safety standards as
support for this contention.
       “ ‘Generally it is a triable issue of fact whether there has been such a lack of care
as to constitute gross negligence [citation] but not always.’ ” (Chavez v. 24 Hour Fitness
USA, Inc. (2015) 238 Cal.App.4th 632, 640, quoting Decker v. City of Imperial Beach
(1989) 209 Cal.App.3d 349, 358; see also City of Santa Barbara v. Superior Court,
supra, 41 Cal.4th at p. 767 [“we emphasize the importance of maintaining a distinction
between ordinary and gross negligence, and of granting summary judgment on the basis
of that distinction in appropriate circumstances”].) Where the evidence on summary
judgment fails to demonstrate a triable issue of material fact, the existence of gross
negligence can be resolved as a matter of law. (See Honeycutt v. Meridian Sports Club,
LLC (2014) 231 Cal.App.4th 251, 260 [stating a mere difference of opinion regarding
how a student should be instructed does not amount to gross negligence]; Frittelli, Inc. v.
350 North Canon Drive, LP (2011) 202 Cal.App.4th 35, 52-53 [no triable issue of
material fact precluding summary judgment, even though the evidence raised conflicting
inferences regarding whether measures undertaken by the defendants were effective to
mitigate effects on commercial tenant of remodeling project]; Grebing v. 24 Hour Fitness

                                             23
USA, Inc. (2015) 234 Cal.App.4th 631, 639 [no triable issue of material fact where
defendant took several measures to ensure that its exercise equipment, on which plaintiff
was injured, was well maintained].)”
       As described, Mann’s driving of the snowcat with a tiller on an open run was not
grossly negligent and was, in fact, an inherent part of the sport of snowboarding and
conduct contemplated by the parties in the release of liability agreement. The question
now is whether the additional conduct alleged in plaintiffs’ opposition -- Mann’s failure
to use a turn signal, making of a sharp left turn from the middle of the snow run, failure
to warn skiers on mambo of his presence, and failure to warn skiers of the existence of
Old Boneyard Road -- elevated Mann’s conduct to gross negligence. We conclude it
does not.
       We have already described why plaintiffs’ claims that Mann failed to provide
adequate warning of his existence on the snow run and of his turn did not rise to the level
of gross negligence. His additional alleged conduct of driving down the middle of the
snow run and making a sharp left turn onto an unmarked service road also do not justify a
finding of gross negligence in light of the precautions taken by both Mammoth and
Mann. Mammoth warned plaintiffs of the possible presence of snow-grooming
equipment in its season-pass contracts, trail maps, and throughout the ski resort. Mann
also turned on the snowcat’s warning lights, beacon, and audible alarm before driving
down mambo. Mann testified he constantly looked for skiers and snowboarders while
driving the snowcat down mambo and that he checked through the snowcat’s mirrors and
windows to make sure he was clear before making the turn onto Old Boneyard Road. He
also testified he did not drive the snowcat faster than ten miles an hour while on mambo
and was traveling even slower during the turn. This fact was confirmed by Lester. Given
these affirmative safety precautions, Mann’s failure to use a turn signal when turning
from the middle of the run onto an unmarked service road did not equate to “ ‘either a
“ ‘ “want of even scant care” ’ ” or “ ‘ “an extreme departure from the ordinary standard

                                             24
of conduct.” ’ ” ’ ” (See Anderson v. Fitness Internat., LLC, supra, 4 Cal.App.5th at
p. 881.)
       Plaintiffs dispute this conclusion by citing to their expert declarations and
Mammoth’s grooming guide as support that Mann’s conduct was an extreme departure
from industry standards and Mammoth’s own safety policies. Evidence of conduct that
evinces an extreme departure from safety directions or an industry standard could
demonstrate gross negligence. (See Jimenez v. 24 Hour Fitness USA, Inc. (2015) 237
Cal.App.4th 546, 561.) Conversely, conduct demonstrating the failure to guard against,
or warn of, a dangerous condition typically does not rise to the level of gross negligence.
(See DeVito v. State of California (1988) 202 Cal.App.3d 264, 272.)
       To illustrate this point, plaintiffs cite two cases. First, they rely on Jimenez. In
Jimenez, one of the plaintiffs was injured when she fell backwards off of a moving
treadmill and hit her head on an exercise machine that was approximately four feet
behind the treadmill. (Jimenez v. 24 Hour Fitness USA, Inc., supra, 237 Cal.App.4th at
p. 549.) The plaintiffs presented evidence “indicating a possible industry standard on
treadmill safety zones,” including the manufacturer’s statement in its manual that a six-
foot space behind the treadmill was necessary for user safety and an expert’s statement
that placing other equipment so close to the back of the treadmill greatly increased the
risk of injury. (Id. at p. 556.) The court concluded, based on this evidence, a jury could
reasonably find the failure to provide the minimum safety zone was an extreme departure
from the ordinary standard of care, and thus a triable issue of fact existed to preclude
summary judgment. (Id. at p. 557.)
       In Rosencrans v. Dover Images, Ltd. (2011) 192 Cal.App.4th 1072, also relied
upon by plaintiffs, the plaintiff was riding a motorcycle when he fell near a platform in an
area out of view of other riders at a motocross facility, and was struck by another cyclist.
(Id. at pp. 1072, 1077.) The caution flagger, who was supposed to have staffed the
platform to alert riders to the presence of fallen cyclists, was not on duty when plaintiff

                                              25
fell. The court found the release plaintiff signed unenforceable against a claim of gross
negligence. (Id. at pp. 1077, 1081.) It noted the dangerous nature of the sport, and also
found a specific duty on the part of the course operator to provide some form of warning
system such as the presence of caution flaggers. (Id. at p. 1084.) Also, the course owner
had a safety manual requiring flaggers to stay at their stations whenever riders were on
the course, and expert testimony was presented that caution flaggers were required at all
such times. (Id. at p. 1086.) Because the evidence could support a finding that the
absence of a caution flagger was an extreme and egregious departure from the standard of
care given the applicable safety manual and in light of knowledge of the particular
dangers posed, the claim of gross negligence should have survived summary judgment.
(Id. at p. 1089.)
       Plaintiffs’ reliance on these cases is misplaced for two reasons. First, unlike
Jimenez and Rosencrans, plaintiffs presented no expert evidence regarding the safety
standards applicable to snowcat drivers. (See Rosencrans v. Dover Images, Ltd., supra,
192 Cal.App.4th at pp. 1086-1087 [triable issue of fact as to gross negligence where a
safety expert’s declaration described common safety precautions for motocross and stated
that the defendant’s failure to take those safety precautions constituted an extreme
departure from the ordinary standard of conduct and showed a blatant disregard for the
safety of the participants].) And second, plaintiffs did not produce evidence showing that
Mammoth failed to take any safety precautions required by company safety policies.
       As described, the trial court did not abuse its discretion in excluding the experts’
declarations from evidence. The declarations did nothing more than to provide
conclusions that Mann’s and Mammoth’s conduct violated industry standards and
constituted gross negligence. The experts did not articulate what the industry standards
for driving a snowcat or for protecting the skiing public from a snowcat actually were, let
alone how Mann and Mammoth violated them. Instead, the experts merely provided their
opinions that Mammoth and Mann failed to guard from or warn of the dangerous

                                             26
condition the snowcat and tiller posed. This is insufficient for a showing of gross
negligence. (See DeVito v. State of California, supra, 202 Cal.App.3d at p. 272.)
       Plaintiffs’ reliance on Mammoth’s grooming guide is likewise misplaced.
Plaintiffs characterize the grooming guide as containing “safety standard[s],” which
Mann violated by operating the snowcat’s tiller while the public was present. The
grooming guide, however, does not purport to be a safety guide or to set safety standards
for Mammoth’s snowcat operators. Instead, it is a “manual” where snowcat operators
“will find a basis for all training that is a part of the Slope Maintenance Department.”
While “all training” may also include safety training, nothing submitted by plaintiffs
indicate that the excerpts they rely on are industry or company-wide safety standards as
opposed to Mammoth’s guide to “acceptable high quality” grooming.
       For example, the grooming guide instructs drivers to “[n]ever operate the tiller
when the skiing public is present.” But the guide also justifies a snowcat’s presence in
areas open to the public during emergencies, periods of extremely heavy snow, or for
transportation of personnel or materials. Here, there was extremely heavy snow and a
hazardous condition requiring Mann to drive a snowcat on public snow runs. The guide
further instructs drivers that track marks left behind by a snowcat without a tiller are “not
acceptable” and must be removed. It was Mann’s understanding from these guidelines
that once a snowcat’s presence was justified in an area open to the public, the tiller also
had to be running to leave behind safe skiing conditions.
       Further, the guide instructs snowcat drivers to travel on a groomed snow run
instead of on ungroomed snow on either side of the run. This is because ungroomed
snow is made of unstable soft snow that cannot support the weight of a snowcat.
According to the grooming guide, driving on a finished groomed run “is better than
risking your cat or your life” on the ungroomed snow on the sides of the run. Thus,
Mann did not violate Mammoth’s safety policy by driving down the center of a snow run
when traveling to Old Boneyard Road and operating the snowcat’s tiller on a public run.

                                             27
Because it is not reasonable a jury would find Mann violated safety policies contained in
the grooming guide, let alone that that violation constituted more than mere negligence,
plaintiffs have not shown that Mann’s or Mammoth’s conduct rose to the level of gross
negligence.
                                              II
                                            Venue
       Plaintiffs contend the trial court abused its discretion when denying their motion to
transfer venue to Los Angeles County where they initially filed their suit. Specifically,
plaintiffs argue their motion should have been granted because it was more convenient
for the parties and their witnesses to have trial in Los Angeles County and because
plaintiffs could not receive a fair trial in Mono County. Thus, plaintiffs argue, “upon
reversal of summary judgment, the trial court should be directed to issue an order
transferring this action back to Los Angeles.”
       As plaintiffs acknowledge, a reversal of the court’s summary judgment order is a
vital initial step to reversal of the trial court’s order regarding venue. This is because
without first showing that their case is active and trial is pending, plaintiffs cannot show a
miscarriage of justice resulting from the denial of their venue motion.
       We are enjoined by our Constitution not to reverse any judgment “for any error as
to any matter of procedure, unless, after an examination of the entire cause, including the
evidence, the court shall be of the opinion that the error complained of has resulted in a
miscarriage of justice.” (Cal. Const., art. VI, § 13; see also Code Civ. Proc., § 475.)
Prejudice is not presumed, and “our duty to examine the entire cause arises when and
only when the appellant has fulfilled his duty to tender a proper prejudice argument.”
(Paterno v. State of California (1999) 74 Cal.App.4th 68, 106.)
       Plaintiffs cannot show prejudice resulting from the denial of their venue motion
because we upheld the trial court’s summary judgment ruling and their case has been
dismissed. Thus, even if the venue motion should have been granted and venue

                                              28
transferred to Los Angeles for trial, there is no trial to be had. Accordingly, we need not
address plaintiffs’ claim of error regarding their motion to transfer venue.
                                      DISPOSITION
       The judgment is affirmed. Costs are awarded to defendants. (Cal. Rule of Court,
rule 8.278, subd. (a)(1).)

                                                  /s/
                                                  Robie, Acting P. J.
We concur:


/s/
Murray, J.


/s/
Duarte, J.




                                             29
Filed 7/18/18
                               CERTIFIED FOR PUBLICATION



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                               (Mono)
                                                ----



KATHLEEN WILLHIDE-MICHIULIS et al.,                                   C082306

                  Plaintiffs and Appellants,                  (Super. Ct. No. CV130105)

        v.                                                      ORDER CERTIFYING
                                                             OPINION FOR PUBLICATION
MAMMOTH MOUNTAIN SKI AREA, LLC,

                  Defendant and Respondent.


THE COURT:
        The opinion of this court filed June 27, 2018, was not certified for publication in
the Official Reports. For good cause it now appears the opinion should be published in
its entirety in the Official Reports and it is so ordered.
BY THE COURT:

/s/
Robie, Acting P. J.

/s/
Murray, J.

/s/
Duarte, J.




                                                 1
                               EDITORIAL LISTING


        APPEAL from a judgment of the Superior Court of Mono County, Stanley L.
Eller, Judge. Affirmed.

     The Arkin Law Firm, Sharon J. Arkin; Lee & Associates, Jae Y. Lee and Daniel E.
Hoffman for Plaintiffs and Appellants.

      Duane Morris, LLP, John E. Fagan, Paul J. Killion, Kristin Bohm, and Ana
Guardado for Defendant and Respondent.




                                          2